Citation Nr: 0931089	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1963 
to September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In a May 2008 decision, the Board denied the Veteran's claim 
for service connection for left ear sensorineural hearing 
loss.  The Veteran then appealed the Board's May 2008 denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2009, the Court issued an order granting a 
Joint Motion for Remand, vacating the portion of the Board's 
May 2008 denial regarding the issue of left ear sensorineural 
hearing loss, and remanding the instant claim for further 
development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the INTRODUCTION above, the Veteran's claim was 
remanded by the Court in March 2009.  The Joint Motion for 
Remand (Joint Motion) found that the November 2005 VA 
examination, upon which the Board relied in its May 2008 
decision, was not a fully informed examination.  In this 
regard, the parties noted that, while the examiner noted that 
he reviewed the Veteran's service treatment records, as well 
as an August 2005 private audiology opinion, the examiner did 
not specifically note that he reviewed prior VA and other 
private medical records.  Furthermore, the Joint Motion finds 
that the VA examiner did not offer an adequate etiological 
opinion regarding left ear hearing loss.  In light of the 
March 2009 Court order and the Joint Motion, the Board must 
remand the instant claim for a new VA examination to address 
the Veteran's left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination to determine 
the nature and etiology of any left 
ear hearing loss.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, 
and the examination report must 
reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to 
whether it is more likely as not 
(greater than a 50 percent 
probability), less likely as not 
(less than a 50 percent probability), 
or as likely as not (50 percent 
probability) that any current left 
ear hearing loss is etiologically 
related to the Veteran's active 
military service, to include any in-
service noise exposure.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim 
based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



